J-A07032-21

                                   2021 PA Super 106

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ADIEL SANCHEZ-FROMETA                      :
                                               :
                       Appellant               :   No. 744 MDA 2020

       Appeal from the Judgment of Sentence Entered December 13, 2019
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0002072-2016


BEFORE:      BOWES, J., DUBOW, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                    FILED: MAY 25, 2021

        Appellant Adiel Sanchez-Frometa1 appeals from the judgment of

sentence entered by the Court of Common Pleas of Franklin County after a

jury convicted Appellant of second-degree murder and related offenses for

crimes he committed as a juvenile.2 Appellant argues that the trial court did


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 Appellant’s name is reported inconsistently in the certified record, which
identifies Appellant in the docket sheets, pleadings, and court documents as
either Sanchez-Frometa or Frometa-Sanchez. Appellant did not attempt to
amend the trial court docket sheet which lists his name as Sanchez-Frometa.
2 We note that Appellant purported to appeal from the trial court’s order
denying his post-sentence motion. It is well-established that “[i]n a criminal
action, appeal properly lies from the judgment of sentence made final by the
denial of post-sentence motions.” Commonwealth v. Shamberger, 788
A.2d 408, 410 (Pa.Super. 2001) (en banc) (citing Commonwealth v.
Chamberlain, 658 A.2d 395, 397 (Pa.Super. 1995) (correcting caption to
reflect an appeal from the judgment of sentence when the appellant purported
to appeal the denial of his post-sentence motion). The caption in this case
has been corrected accordingly.
J-A07032-21



not have the authority to sentence him to life imprisonment without parole

under 18 Pa.C.S.A. § 1102.1(c).

      As discussed in more detail infra, as the plain language of Section

1102.1 is clear and unambiguous, we decline to uphold the trial court’s

interpretation of the statute which essentially adds language where the

Legislature did not choose to do so.        After careful review, we vacate

Appellant’s sentence and remand for resentencing.

      In November 2016, Appellant was charged with first-degree murder,

second-degree murder, aggravated assault, robbery of a motor vehicle, and

theft by unlawful taking in connection with the stabbing death of the victim,

Anthony   Hernandez,    in   Chambersburg,    Pennsylvania.   Appellant   was

seventeen years old at the time of the commission of the crimes.

      On July 5, 2018, the Commonwealth entered notice of its intent to seek

a sentence of life imprisonment without parole if Appellant were convicted of

first-degree murder. On January 22, 2019, Appellant entered a guilty plea to

first-degree murder. However, on May 9, 2019, Appellant withdrew his guilty

plea and proceeded to a jury trial.

      On October 10, 2019, a jury acquitted Appellant of first-degree murder

but convicted him of second-degree murder and the remaining offenses. On

December 13, 2019, the trial court held a sentencing hearing at which both

parties presented expert testimony and oral argument on the issue of whether

a sentence of life imprisonment without parole was authorized and warranted.




                                      -2-
J-A07032-21



At the conclusion of the hearing, the trial court imposed a sentence of life

imprisonment without the possibility of parole.

      On December 23, 2019, Appellant filed timely post-sentence motions,

which the trial court subsequently denied on April 20, 2020. Appellant filed a

timely notice of appeal on May 15, 2020. Thereafter, on May 15, 2020, the

trial court ordered Appellant to file a Concise Statement of Errors Complained

of on Appeal pursuant to Pa.R.A.P. 1925(b) within twenty-one days of its

order.    The order specified that “any issue not properly included in [his]

statement of errors complained of on appeal that is timely filed and served …

shall be waived.” Order, 5/20/20, at 1. Twenty-nine days later, on June 18,

2020, Appellant filed his concise statement.

      As an initial matter, we must resolve a preliminary procedural matter as

the trial court notes that Appellant failed to file a timely Rule 1925(b)

statement.    This Court has held that both the “complete failure to file the

1925(b) statement … [and the] untimely filing [of a 1925(b) statement] is per

se ineffectiveness because it is without reasonable basis designed to

effectuate   the   client’s   interest   and   waives   all   issues   on   appeal.”

Commonwealth v. Andrews, 213 A.3d 1004, 1010 (Pa.Super. 2019)

(quoting Commonwealth v. Burton, 973 A.2d 428, 432-33 (Pa.Super.

2009)).

      While these circumstances often require a remand, “where the trial court

addresses the issues raised in an untimely Rule 1925(b) statement, we need




                                         -3-
J-A07032-21



not remand but may address the issues on their merits.” Commonwealth v.

Brown, 145 A.3d 184, 186 (Pa.Super. 2016) (citation omitted).

      In this case, we find that Appellant’s counsel was per se ineffective in

failing to file a timely concise statement on Appellant’s behalf. However, as

the trial court addressed the merits of Appellant’s arguments, we need not

remand this case for the preparation of a trial court opinion.

      Appellant raises two issues for review on appeal:

      a. Did the trial court commit reversible error when it sentenced
         [Appellant], over age fifteen (15) but under the age of eighteen
         (18) at the time of the commission of the offense, to life
         without the possibility of parole after a conviction for second-
         degree murder in direct contravention of 18 Pa.C.S.A. §
         1102.1(c)(1)?

      b. Did the trial court abuse its discretion holding the
         Commonwealth to a lesser burden than the required finding of
         irreparable corruption “beyond a reasonable doubt” entering a
         sentence of life without parole for Appellant, where there was
         not competent evidence of record to support the sentence and
         contradicted the failure to find “irreparable corruption” by both
         the Commonwealth and defense experts?

Appellant’s Brief, at 4 (suggested answers omitted).

      Appellant first claims that the trial court was not authorized by the

language set forth in Section 1102.1(c)(1) of the Crimes Code to sentence

him to life imprisonment without the possibility of parole for his conviction for

second-degree murder for an offense he committed at the age of seventeen.

The specific statutory language in question provides that “[a] person who at

the time of the commission of the offense was 15 years of age or older shall




                                      -4-
J-A07032-21



be sentenced to a term of imprisonment the minimum of which shall be at

least 30 years to life.” 18 Pa.C.S.A. § 1102.1(c)(1).

      Appellant argues that Section 1102.1(c) only permits a trial court to

sentence a juvenile offender convicted of second-degree murder to a term of

years with a maximum sentence of life in prison with the possibility of parole.

Appellant argues that a sentence of life imprisonment without parole is not an

available sentence under Section 1102.1(c) as it was not explicitly specified.

      In response, the Commonwealth argues that the language in Section

1102.1(c) does not explicitly foreclose a trial court from imposing a sentence

of life imprisonment without parole for a juvenile offender convicted of second-

degree murder.     Instead, the Commonwealth asserts that the statutory

language only provides the court with a mandatory minimum and does not

specifically mandate that such a defendant is entitled to the possibility of

parole. Commonwealth’s Brief, at 12.

      In reviewing issues of statutory construction, our standard of review is

de novo and our scope of review plenary. Thomas Jefferson Univ. Hosps.,

Inc. v. Pennsylvania Dep't of Lab. & Indus., 162 A.3d 384, 389 (Pa. 2017)

(citation omitted). We are guided by the following principles:

      When presented with matters of statutory interpretation, we are
      guided by the Statutory Construction Act, 1 Pa.C.S. §§ 1501-
      1991. “The object of all interpretation and construction of statutes
      is to ascertain and effectuate the intention of the General
      Assembly.” 1 Pa.C.S. § 1921(a). When the words of a statute are
      clear and unambiguous, “the letter of it is not to be disregarded
      under the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b). We
      construe words and phrases according to their common and
      approved usage, 1 Pa.C.S. § 1903(a), and every statute shall be

                                     -5-
J-A07032-21


     construed, if possible, to give effect to all of its provisions so that
     no provision is mere surplusage. 1 Pa.C.S. § 1921(a). In addition,
     in determining whether language is clear and unambiguous, the
     court should assess it in the context of the overall statutory
     scheme, construing all sections with reference to each other, not
     simply examining language in isolation. Commonwealth v.
     Office of Open Records, 628 Pa. 163, 103 A.3d 1276, 1285
     (2014).

     When the words of a statute are not explicit, the General
     Assembly's intent is to be ascertained by consulting a
     comprehensive list of specific factors set forth in 1 Pa.C.S. §
     1921(c); see also Pa. Associated Builders & Contrs., Inc. v.
     Commonwealth Dep't of Gen. Servs., 593 Pa. 580, 932 A.2d
     1271, 1278 (2007) (recognizing that when “the words of the
     statute are not explicit, the General Assembly's intent is to be
     ascertained by considering matters other than statutory language,
     like the occasion and necessity for the statute; the circumstances
     of its enactment; the object it seeks to attain; the mischief to be
     remedied; former laws; consequences of a particular
     interpretation; contemporaneous legislative history; and
     legislative and administrative interpretations”). Finally, “as a
     general matter, we employ the interpretative principles of the
     [Statutory Construction Act] [].” S & H Transp., Inc. v. City of
     York, 210 A.3d 1028, 1038 (Pa. 2019).

Linkosky v. Dep't of Transportation, Bureau of Driver Licensing, 247

A.3d 1019, 1026 (Pa. 2021).

     In the instant case, Appellant was sentenced to life imprisonment

without the possibility of parole under Section 1102.1 after he was convicted

of second-degree murder. The relevant language of the statute states:

     § 1102.1. Sentence of persons under the age of 18 for
     murder, murder of an unborn child and murder of a law
     enforcement officer.

     (a) First degree murder.--A person who has been convicted after
     June 24, 2012, of a murder of the first degree, first degree murder
     of an unborn child or murder of a law enforcement officer of the
     first degree and who was under the age of 18 at the time of the
     commission of the offense shall be sentenced as follows:

                                      -6-
J-A07032-21


        (1) A person who at the time of the commission of the
        offense was 15 years of age or older shall be sentenced to
        a term of life imprisonment without parole, or a term of
        imprisonment, the minimum of which shall be at least 35
        years to life.

        (2) A person who at the time of the commission of the
        offense was under 15 years of age shall be sentenced to a
        term of life imprisonment without parole, or a term of
        imprisonment, the minimum of which shall be at least 25
        years to life.

     (b) Notice.--Reasonable notice to the defendant of the
     Commonwealth's intention to seek a sentence of life imprisonment
     without parole under subsection (a) shall be provided after
     conviction and before sentencing.

     (c) Second degree murder.--A person who has been
     convicted after June 24, 2012, of a murder of the second
     degree, second degree murder of an unborn child or murder of a
     law enforcement officer of the second degree and who was under
     the age of 18 at the time of the commission of the offense shall
     be sentenced as follows:

        (1) A person who at the time of the commission of the
        offense was 15 years of age or older shall be
        sentenced to a term of imprisonment the minimum of
        which shall be at least 30 years to life.

        (2) A person who at the time of the commission of the
        offense was under 15 years of age shall be sentenced to a
        term of imprisonment the minimum of which shall be at
        least 20 years to life.

     (d) Findings.--In determining whether to impose a sentence of life
     without parole under subsection (a), the court shall consider and
     make findings on the record regarding the following:

        (1) The impact of the offense on each victim, including oral
        and written victim impact statements made or submitted by
        family members of the victim detailing the physical,
        psychological and economic effects of the crime on the
        victim and the victim's family. A victim impact statement
        may include comment on the sentence of the defendant.

        (2) The impact of the offense on the community.


                                   -7-
J-A07032-21


        (3) The threat to the safety of the public or any individual
        posed by the defendant.

        (4) The nature and circumstances of the offense committed
        by the defendant.

        (5) The degree of the defendant's culpability.

        (6) Guidelines for sentencing and resentencing adopted by
        the Pennsylvania Commission on Sentencing.

        (7) Age-related characteristics of the defendant, including:

        (i) Age.

        (ii) Mental capacity.

        (iii) Maturity.

        (iv) The degree of criminal sophistication exhibited by the
        defendant.

        (v) The nature and extent of any prior delinquent or criminal
        history, including the success or failure of any previous
        attempts by the court to rehabilitate the defendant.

        (vi) Probation or institutional reports.

        (vii) Other relevant factors.

     (e) Minimum sentence.--Nothing under this section shall prevent
     the sentencing court from imposing a minimum sentence greater
     than that provided in this section. Sentencing guidelines
     promulgated by the Pennsylvania Commission on Sentencing may
     not supersede the mandatory minimum sentences provided under
     this section.

18 Pa.C.S.A. § 1102.1 (emphasis added).

     It is undisputed that, as Appellant was convicted of second-degree

murder in October 2019 for a crime he committed at the age of seventeen, he

was subject to the sentencing provision in Section 1101.2(c)(1). We

acknowledge that Section 1102.1(c)(1) does not explicitly state that a trial

court can sentence a juvenile convicted of second-degree murder to life


                                        -8-
J-A07032-21



imprisonment without the possibility of parole, but instead states that such an

offender shall be given a minimum sentence which is “at least 30 years to

life.” 18 Pa.C.S.A. § 1102.1(c)(1). As such, we must evaluate whether the

phrase “at least 30 years to life” authorizes a trial court to impose a sentence

of life imprisonment without the possibility of parole.

      As noted above, we must first look to the plain language of the statute,

which generally provides the best indication of legislative intent; “[i]t is only

when statutory text is determined to be ambiguous that we may go beyond

the text and look to other considerations to discern legislative intent.” A.S.

v. Pennsylvania State Police, 143 A.3d 896, 903 (Pa. 2016). Further,

             A statute is ambiguous when there are at least two
      reasonable interpretations of the text. In construing and giving
      effect to the text, “‘we should not interpret statutory words in
      isolation, but must read them with reference to the context in
      which they appear.’” Roethlein v. Portnoff Law Assoc., 623 Pa.
      1, 81 A.3d 816, 822 (2013), citing Mishoe v. Erie Ins. Co., 573
      Pa. 267, 824 A.2d 1153, 1155 (2003). Accord Commonwealth
      v. Office of Open Records, 628 Pa. 163, 103 A.3d 1276, 1285
      (2014) (party's argument that statutory language is ambiguous
      “depends upon improperly viewing it in isolation;” when language
      is properly read together and in conjunction with rest of statute,
      legislative intent is plain). The United States Supreme Court also
      takes a contextual approach in assessing statutes and in
      determining predicate ambiguity. See generally King v.
      Burwell, [576] U.S. [473], 135 S.Ct. 2480, 2489, 192 L.Ed.2d
      483 (2015) (“If the statutory language is plain, we must enforce
      it according to its terms. But oftentimes the meaning—or
      ambiguity—of certain words or phrases may only become evident
      when placed in context. So when deciding whether the language
      is plain, we must read the words in their context and with a view
      to their place in the overall statutory scheme.” (internal quotation
      marks and citations omitted)); Yates v. United States, [574]
      U.S. [528], 135 S.Ct. 1074, 1081–82, 191 L.Ed.2d 64 (2015)
      (“Whether a statutory term is unambiguous, however, does not

                                      -9-
J-A07032-21


      turn solely on dictionary definitions of its component words.
      Rather, ‘[t]he plainness or ambiguity of statutory language is
      determined [not only] by reference to the language itself, [but as
      well by] the specific context in which that language is used, and
      the broader context of the statute as a whole.’ Ordinarily, a word's
      usage accords with its dictionary definition. In law as in life,
      however, the same words, placed in different contexts, sometimes
      mean different things.” (internal citations omitted)).

A.S., 143 A.3d at 905–906 (some citations omitted).

      Thus, in reviewing the statutory language in Section 1102.1(c), we do

not look at this provision in isolation, but read this section in the context which

it appears in the statute.   Section 1102.1 encompasses sentencing law for

individuals, who were convicted after June 24, 2012 of murder, murder of an

unborn child, and murder of a law enforcement officer, and were under

eighteen years of age at the time of the commission of the offense.             18

Pa.C.S.A. § 1102.1.

      The statute distinguishes between first-degree murder and second

degree murder and provides that different penalties are applicable. Pursuant

to 1102.1(a)(1), a juvenile offender convicted of first-degree murder, murder

of an unborn child, or murder of a law enforcement officer for an offense

committed when the individual was 15 years or older, “shall be sentenced to

life imprisonment without parole, or a term of imprisonment, the

minimum of which shall be at least 35 years to life.”            18 Pa.C.S.A. §

1102.1(a)(1) (emphasis added).

      Pursuant to Section 1102.1(a)(2), a juvenile offender convicted of first-

degree murder, murder of an unborn child, or murder of a law enforcement



                                      - 10 -
J-A07032-21



officer for an offense committed when the individual was under 15 years of

age, “shall be sentenced to life imprisonment without parole, or a term of

imprisonment, the minimum of which shall be at least 25 years to life.” 18

Pa.C.S.A. § 1102.1(a)(2) (emphasis added).

      In comparison to the language in Sections 1102.1(a)(1)-(2) which

explicitly authorizes trial courts to impose a sentence of life imprisonment

without parole for juvenile offenders convicted of first-degree murder, Section

1102.1(c), which pertains to second-degree murder convictions, does not

contain the phrase “life imprisonment without parole.”        Instead, Section

1102.1(c)(1) simply states that an juvenile offender convicted of second-

degree murder for a crime committed when he was 15 years or older “shall

be sentenced to a term of imprisonment, the minimum of which shall be at

least 30 years to life.” 18 Pa.C.S.A. § 1102.1(c)(1).

      Similarly, Section 1102.1(c)(2), which applies to juvenile offenders who

were convicted of second-degree murder for crimes they committed while

under 15 years of age, does not specify a punishment of life imprisonment

without parole, but rather, “a term of imprisonment the minimum of which

shall be at least 20 years to life.” 18 Pa.C.S.A. § 1102.1(c)(2).

      In addition, when viewing the statutory scheme as a whole, we note

that Section 1102.1 also explicitly states that additional statutory protections

apply when imposing a sentence of life imprisonment without parole for those

defendants convicted of first-degree murder under Section 1102.1(a).         In

particular, Section 1102.1(b) requires the Commonwealth to give the

                                     - 11 -
J-A07032-21



defendant reasonable notice if it intends to pursue a sentence of life

imprisonment without parole “under subsection (a).” 18 Pa.C.S.A. §

1102.1(b) (emphasis added). Likewise, Section 1102.1(d) requires the trial

court to make certain findings “in determining whether to impose a sentence

of life without parole under subsection (a).” 18 Pa.C.S.A. § 1102.1(d)

(emphasis added).

      We decline to adopt the trial court’s statutory interpretation which would

essentially add the phrase “life imprisonment without parole” to the provision

in Section 1102.1(c)(1). It is impermissible to interpret a statute by adding

words and phrases in a manner that affects its scope and operation. Crown

Castle NG E. LLC v. Pennsylvania Pub. Util. Comm'n, 234 A.3d 665, 682

(Pa. 2020) (citing 1 Pa.C.S.A. § 1923) (other citation omitted). “[W]here the

language of a statute is clear and unambiguous, a court may not add matters

the legislature saw fit not to include under the guise of construction.”

Mohamed v. Com., Dep't of Transp., Bureau of Motor Vehicles, 40 A.3d

1186, 1194–95 (Pa. 2012) (quoting Commonwealth v. Tarbert, 535 A.2d

1035, 1044 (Pa. 1987)). Our Supreme Court has emphasized that our courts

“must not overlabor to detect or manufacture ambiguity where there is none.”

Sivick v. State Ethics Comm'n, 238 A.3d 1250, 1264 (Pa. 2020).

      It is well-established that “[w]here the legislature includes specific

language in one section of the statute and excludes it from another, the

language should not be implied where excluded.” Commonwealth v.

Johnson, 125 A.3d 822, 831 (Pa.Super. 2015) (citations omitted).

                                    - 12 -
J-A07032-21


      Under the doctrine expressio unius est exclusio alterius, the
      inclusion of a specific matter in a statute implies the exclusion of
      other matters. Similarly, this Court has long recognized that as a
      matter of statutory interpretation, although one is admonished to
      listen attentively to what a statute says[,] one must also listen
      attentively to what it does not say.

Sivick, 238 A.3d at 1264 (citation and footnote omitted). “[W]here a section

of a statute contains a given provision, the omission of such a provision from

a similar section is significant to show a different legislative intent.” Gregg

v. Ameriprise Fin., Inc., 245 A.3d 637, 650–51 (Pa. 2021) (quoting

Fletcher v. Pa. Prop. & Cas. Ins. Guar. Ass'n, 985 A.2d 678, 684 (Pa.

2009)).

      As the Legislature explicitly authorized trial courts to sentence juvenile

offenders to “life imprisonment without parole” for first-degree murder

convictions under Section 1102.1(a) and excluded this specific language from

Section 1102.1(c) which relates to second-degree murder convictions, we

decline to add language which the Legislature did not see fit to include. Had

the Legislature intended to authorize trial courts to sentence juvenile

offenders convicted of second-degree murder to life imprisonment without the

possibility of parole, it would have expressly done so.

      Moreover, we reject the trial court’s interpretation as it would render

explicit references in the statute to “life imprisonment without parole” as mere

surplusage.   “[I]n construing a statute, the courts must attempt to give

meaning to every word in a statute, as we cannot assume that the legislature

intended any words to be mere surplusage.” Schock v. City of Lebanon,

210 A.3d 945, 964–65 (Pa. 2019).

                                     - 13 -
J-A07032-21



       If we were to interpret Section 1102.1(c)(1) to encompass a punishment

of life imprisonment without parole where the language therein only included

the term “life,” the other statutory provisions that specifically delineated

authorization for the imposition of life imprisonment without parole (Section

1102.1(a)) and provided statutory protection in those circumstances (Section

1102.1(b) and (d)) would contain superfluous language in referring explicitly

to “life imprisonment without parole under subsection (a).”

       When Section 1102.1(c)(1) is properly read in conjunction with rest of

statute, we find that the plain language of Section 1102.1 authorizes trial

courts to impose a sentence of life imprisonment without parole only for

juvenile offenders that committed first-degree murder, murder of an unborn

child, and murder of a law enforcement officer when the trial court has ensured

that the defendant has been afforded the additional statutory protections set

forth in Section 1102.1(b) and (d).3


____________________________________________


3 We acknowledge that a panel of this Court found in Commonwealth v.
Seskey, 170 A.3d 1105 (Pa.Super. 2017) that the language in Section
1102.1(c)(1) requires a maximum term of life imprisonment and authorizes a
minimum term of “anywhere from 30 years to life, i.e., LWOP [life
imprisonment without opportunity for parole].” Id. at 1108. Another panel
included the same analysis in Commonwealth v. Foust, 180 A.3d 416, 428
(Pa.Super. 2018).
      However, we note that the defendants in Seskey and Foust were not
subject to the provisions of Section 1102.1, which is only applicable to juvenile
offenders convicted of murder after June 24, 2012. Instead, the defendants
in Seskey and Foust, whose murder convictions were entered before this
date, were subject to the statutory framework set forth in 18 Pa.C.S.A. §
1102. As a result, the interpretation of Section 1102.1(c) in Seskey and
Foust is dicta and not binding on this Court.

                                          - 14 -
J-A07032-21



      Accordingly, we conclude that the trial court had no authority under the

plain language of Section 1102.1(c)(1) to sentence Appellant to life

imprisonment without parole for his second-degree murder conviction. Given

this conclusion, we need not evaluate Appellant’s second issue on appeal. For

the foregoing reasons, we vacate the judgment of sentence and remand for

resentencing consistent with this decision.

      Judgment of sentence vacated. Remand for resentencing proceedings.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/25/2021




                                    - 15 -